Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 05/10/2022, with respect to the rejection(s) of claim(s) 1-3,5-6, and 8-13 under 35 USC § 102 by Prom (US 2014/0257373) have been fully considered and persuasive, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoop et al. (US 9636095) [hereinafter Stoop].
Regarding claim 1, Stoop discloses an occluder (Fig. 11), comprising:
an occlusion member having a distal end (1) and a proximal end (2) (Fig. 11); and 
a limiting member 12 (Figs. 7a-b, 11) having a first end (10) directly connected to the distal end 1 of the occlusion member via. end flange 11 (Fig. 11, col. 5 lines 39-41) and a second end 13 directly connected to the proximal end 2 of the occlusion member (Fig. 7a-b, col. 5 lines 56-61) , the limiting member 12 configured to limit an elongating distance between the distal and proximal ends of the occlusion member (Figs. 7a-b,11-12; col. 6 lines 45-54),
wherein a maximum length of the limiting member 12 is greater than or equal to a distance between the distal and proximal ends (1,2) of the occlusion member in a deployed configuration (Fig. 11, 12) and is less than the distance between the distal and proximal ends of the occlusion member in a fully-elongated configuration (Fig. 1).
Regarding claim 2, Stoop discloses wherein the limiting member is a flexible structure (Figs. 7a-b; col. 2 lines 18-20, col. 4 lines 6-8, col. 6 lines 1-4).
Regarding claim 5, Stoop discloses 	wherein the limiting member is an elastic structure (Figs. 7a-b; col. 6 lines 1-4).
Regarding claim 6, Stoop discloses wherein the elastic structure is a spring (Figs. 7a-b; col. 6 lines 1-4).
Regarding claim 8, Stoop discloses wherein the first and second ends of the limiting member are connected to the distal and proximal ends of the occlusion member by means of suturing, bonding, hot-melting, welding, threading or snapping. [Note: the following limitations "by means of suturing, bonding, hot-melting, welding, threading or snapping ” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. that the ends of the limiting member is directly connected to the ends of the occlusion member. Because the prior art of Stoop has the final structure necessitated by this process, (see Figs. 7a-b, 11-12 of Stoop), it meets this product-by-process limitation.]
Regarding claim 9, Stoop discloses wherein the occlusion member comprises a frame 3 (Figs. 3-12 and 11-12), and wherein the distal and proximal ends are located on the frame (col. 4 lines 9-14).
Regarding claim 11, Stoop discloses wherein the maximum length of the limiting member is a length of the limiting member in a most elongated state (Fig. 1).
Regarding claim 12, Stoop discloses wherein a minimum length of the limiting member is less than or equal to the distance between the distal and proximal ends of the occlusion member in the deployed configuration (Figs. 2, 11-12).
Regarding claim 13, Stoop discloses wherein when the occlusion member is in a partially or fully folded configuration (col. 4 lines 35-40), the limiting member is straightened to limit the elongating distance between the distal and proximal ends of the occlusion member (Figs. 7a-b,11-12; col. 6 lines 45-54), and when the occlusion member is in the deployed configuration, the limiting member is in an unconstrained state (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stoop et al. (US 9636095) [hereinafter Stoop] as applied to claim 2 above, and further in view of Cahill et al.  (US 8109946) [hereinafter Cahill].
Regarding claims 3-4, Stoop discloses all of the limitation set forth above in claim 2, including wherein the limiting member is a flexible structure (Figs. 7a-b; col. 2 lines 18-20, col. 4 lines 6-8, col. 6 lines 1-4). However, Stoop fails to disclose wherein the occluder further comprises a hollow structure, the limiting member being located in a chamber of the hollow structure, the hollow structure being located in the occlusion member; and wherein the hollow structure is a spring.
Cahill in the same field of endeavor teaches an occluder (70A, Fig. 28A), comprising a hollow structure (78A, Fig. 28A; col. 17 lines 13-17), a flexible limiting member (152) being located in a chamber of the hollow structure (Fig. 28A, col. 19 lines 40-48), wherein the hollow structure is a spring (Figs. 26-28A, col. 19 lines 11-24) , for the purpose of applying additional elastic compressive force within the occluder and keeping the occluder in the deployed condition; thereby providing a balance of forces that desirable secure the occluder in place (col. 19 lines 38-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible limiting member in Stoop [which is disclosed as a stretchable region provided with a helically encircling slit, col. 6 lines 1-4] to include the hollow structure and limiting member configuration of Cahill [which is disclosed as the hollow tubular structure provided with a helically encircling slit and the spring housed within the hollow tubular structure] in order to apply additional elastic compressive force within the occluder and to keep the occluder in the deployed condition; thereby providing a balance of forces that desirable secure the occluder in place (col. 19 lines 38-59).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stoop et al. (US 9636095) [hereinafter Stoop] as applied to claim 1 above, and further in view of Thommen et al. (WO 2005/074813).
Regarding claim 10, Stoop discloses all of the limitation set forth above in claim 1, including an occluder (Fig. 11), comprising: an occlusion member having a distal end (1) and a proximal end (2) (Fig. 11); and a limiting member 12 configured to limit an elongating distance between the distal and proximal ends of the occlusion member (Figs. 7a-b,11-12; col. 6 lines 45-54). However, Stoop fails to disclose a sheath defining a delivery channel; wherein the occluder is able to reach a target site through the delivery channel, wherein when the occluder is loaded in the sheath, the occlusion member of the occluder is in a partially or fully folded configuration, and the limiting member of the occluder is straightened to limit the elongating distance between the distal and proximal ends of the occlusion member, and wherein when the occluder is released from the sheath, the occlusion member is in an deployed configuration, and the limiting member is in an unconstrained state.
The prior art of Thommen discloses in the same field of endeavor teaches medical device (Fig. 2), comprising: a sheath 60 defining a delivery channel (Fig. 2 of WO 2005/074813); and an occluder 1, wherein the occluder 1 is able to reach a target site through the delivery channel (Fig. 2; page. 7 lines 12-13), wherein when the occluder 1 is loaded in the sheath 60, a occlusion member of the occluder 1 is in a partially or fully folded configuration (Fig. 2; page 7 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Stoop to include the delivery sheath of Thommen in order to protect the occluder when navigating through a body lumen to reach the target site (Fig. 2; page 7 lines 7-12). Further the combination of Stoop in view of Thommen would disclose wherein when the occluder is loaded in the sheath [as taught by Thommen], the limiting member 12 of the occluder [as disclosed in Stoop] is straightened to limit the elongating distance between the distal and proximal ends of the occlusion member (Fig. 11; col. 2 lines 18-31 of Stoop).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/               Examiner, Art Unit 3771                                                                                                                                                                                         

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771